DETAILED ACTION
This is the first Office Action on the merits based on the 16/748,025 application filed on 01/21/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pharoe (US Patent Pub. No. 2011/0183819).

    PNG
    media_image1.png
    655
    545
    media_image1.png
    Greyscale

Regarding claim 1, Pharoe discloses a wearable apparatus (Wearable backpack; Figure 1), comprising: a housing portion (Hard shell housing 3; Figure 1) comprising one or more cable guides (Cord guides 41; Figure 5) configured to direct cables from the housing portion in different directions (i.e., the cord guides 41 are directing each of the cords to each respective corner outlet of the backpack); and a pulley assembly (Spools 31 and Knob 32; Figures 5-7) that includes a plurality of pulleys (Spools 31; Figure 5) and a pulley mount (Knob 32; Figure 5), wherein the pulley assembly is configured to modify an amount of tension exhibited by the cables (i.e., each of the mechanisms apply tension to the cable through the pulley system 31,32).  

    PNG
    media_image2.png
    346
    575
    media_image2.png
    Greyscale

Regarding claim 2, Pharoe discloses a mounting plate (Base plate 2; Figure 3) that extends from a first portion (Base plate 2 extends from the annotated portion above in Figure 4) of the housing portion (i.e., the back piece annotated above is a part of the housing portion 3 as the center cylinders connect to the first portion by the insertion of the cylindrical pegs into the apertures of the first portion); and a back plate (Second weighted portion 6; Figure 4; i.e., the weights are plates that connect to the back of the wearable backpack) that extends from a second portion (First weighted portion 6; Figure 4) of the housing portion (i.e., the housing portion 3 is a part of the weighted portions 6 by the same connection explained above).  

Regarding claim 3, Pharoe discloses the second portion of the housing portion includes apertures (i.e., the first weighted portion 6 has apertures that pins extend through from the housing) through which pins (Locking knobs 20; Figure 4) connect the back plate to the second portion of the housing portion (i.e., the back plate/second weighted portion 6 connect to the second portion/second weighted portion 6 through the pins of the housing portion).  

Regarding claim 4, Pharoe discloses the pins are compressible (i.e., the pins of the housing 3 are compressing into the apertures of the weighted portions 6 to lock backpack into a compressed state) and displace the back plate 6 a distance from the second portion 6 of the housing portion (i.e., the weighted portions 6 are a certain distance away from each other based of the pin connection). 
 

    PNG
    media_image3.png
    348
    600
    media_image3.png
    Greyscale

Regarding claim 7, Pharoe discloses the housing portion 3 includes non-parallel interior walls (i.e., the walls annotated above in Figure 4 show the non-parallel walls), and each cable guide 41 of the one or more cable guides 41 extend along a respective interior wall of the non-parallel interior walls (i.e., the cable guides are enclosed within the interior walls of the housing 3).  

Regarding claim 8, Pharoe discloses the pulley assembly is at least partially disposed within a cable guide of the one or more cable guides (i.e., the cable guide 41 is connected to the bottom of each pulley 31).  
 
Claims 1, 5, 9, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carriere (US Patent Publication No. 2016/0206912).

    PNG
    media_image4.png
    606
    573
    media_image4.png
    Greyscale

Regarding claim 1, Carriere discloses a wearable apparatus (Fitness apparatus 2; Figure 1), comprising: a housing portion (Housing of apparatus 2; Figure 1) comprising one or more cable guides (Flexible metal tube 6; Figure 1) configured to direct cables (Cord 5; Figure 1) from the housing portion in different directions (i.e., the cords extend from different apertures and can extend in different directions); and a pulley assembly (Sheaves 7, 8, and 17, small pulleys at the top of the device, and Linear tracking bearing 30; Figure 1) that includes a plurality of pulleys (Sheaves 7, 8, 17, and small pulleys at the top of the device; Figure 1) and a pulley mount (Linear tracking bearing 30; Figure 1), wherein the pulley assembly is configured to modify an amount of tension exhibited by the cables (i.e., each of the cables can have adjustable tensions; Para. [0023]).

Regarding claim 5, Carriere discloses the pulley assembly includes a first pulley (Sheave 7; Figure 1) that is proximate to an aperture of a cable guide (Left flexible metal tube 6; Figure 1; i.e., the cable guide 6 has an aperture at the bottom near the shave 7 that the cable enters) of the one or cable guides 6, and a second pulley (Sheave 8; Figure 1) connected between the first pulley and the pulley mount (i.e., the sheave 8 is disposed between the bearing 30 and the first pulley/sheave 7).  

Regarding claim 9, Carriere discloses at least one cable of the cables 5 extends into a cable guide 6 of the one or more cable guides 6, curves around at least three pulleys of the plurality of pulleys (Left Cable 5 is curved around sheath 7, two small top pulleys, and sheath 8; Figure 2) and extends out of the cable guide 6 of the one or more cable guides (i.e., the cable 5 extends out of cable guide 6).

Regarding claim 16, Carriere discloses a method for operating a body mountable device (Fitness apparatus 2; Figure 1), the method comprising: receiving an amount of force at a pulley assembly (Sheaves 7, 8, and 17, small pulleys at the top of the device; Figure 1; i.e., the sheaves receive a tension force from a user pulling on cable 5) that is connected to the body mountable device, wherein the pulley assembly is configured to adjust an amount of tension exhibited by a cable that extends from the body mountable device (i.e., the tension can be adjustable through the use of the cable bearing system 30 with the sheave 8); modifying an arrangement of the pulley assembly in response to receiving the amount of force (i.e., the modifying of the mount 30 to adjust the tension of the system), wherein modifying the arrangement includes displacing a location of a pulley mount ( Linear tracking bearing 30; Figure 1) of the pulley assembly (i.e., the position of the mount 30 adjust the tension of the system); and causing the amount of tension exhibited by the cable to be adjusted in response to modifying the arrangement of the pulley assembly (i.e., the position of the mount 30 on the rail 31 adjust the tension of the system), wherein the amount of tension is at least partially dependent on the location of the pulley mount relative to a pulley that is disposed within a cable guide of the body mountable device (i.e., the positioning of the mount 30 can go up/down on the rail 31 to adjust the tension of the device).  

Regarding claim 17, Carriere discloses the cable 5 is disposed about the pulley 8 and a separate pulley (Sheath 7; Figure 1), and the separate pulley is attached to the pulley mount (i.e., the separate pulley is attached to the mount through cable 5).  



Regarding claim 20, Carriere discloses the pulley mount includes cable apertures through which the cable extends (i.e., the track bearing 30 has apertures on its frame where the cables end on the device as seen in Figure 2).

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US Patent No. 5,618,249).


    PNG
    media_image5.png
    721
    585
    media_image5.png
    Greyscale


Regarding claim 10, Marshall discloses a wearable apparatus (Upper body exercise device; Figure 1), comprising: a housing portion (Backpack 30; Figure 1) that includes a first cable guide (Left extension member 40; Figure 3A) and a second cable guide (Right extension member 40; Figure 3A) configured to direct cables (Cables 60; Figure 1) in different directions from the housing portion (i.e., each of the cables 60 can go to different directions) ; and a first pulley assembly (Left recoiler 20; Figure 1) connected to the first cable guide and a second pulley assembly (Right recoiler 320; Figure 1) connected to the second cable guide, wherein each of the first pulley assembly and the second pulley assembly include a plurality of pulleys (Recoil Wheel 88 within each recoiler 20; Figures 3A and 1), a pulley mount (Recoil axle 84 within each recoiler 20; Figures 3A and 1), and a threaded portion (Threaded handle 120 within each recoiler 20; Figures 3A and 1) that extends through the pulley mount (i.e., the threaded handle 120 is placed within the aperture of the recoiler and extends through the axle 84).  

Regarding claim 11, Marshall discloses the first cable guide and the second cable guide are non-parallel (i.e., each of the extension members 40 are non-parallel extension members as seen in Figure 1) and at least partially envelop the first pulley assembly and the second pulley assembly, respectively (i.e., the extension members paretially envelop the pulleys 20 on left/right sides of the device).  

Regarding claim 12, Marshall discloses a curved mounting plate (Mounting plate 12; Figure 1; i.e., the mounting plates 12 are curved on the back of the device) and pivotable straps and extending from the curved mounting plate (i.e., straps are connected to each end of the mounting plate and pivot from those ends as annotated above).  

Regarding claim 13, Marshall discloses a chest strap (Extended strap 31; Figure 1) that is connected to each of the pivotable straps and extends between the pivotable straps (i.e., the extended straps 31 are connected to the pivoting strap connection on sides of the device; Col. 4 Lines 25-31 “Preferably the straps 31 for the waist pouch 30 are vertically centered on the pouch 30, that is, they are attached midway between the top and bottom of each side of the pouch 30.”).

Allowable Subject Matter
Claims 6, 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 6, Pharoe and Carriere disclose pulley mechanisms that contain mounts with pulleys but do not disclose a threaded portion mechanism with a third pulley that is connected to the pulley mount, wherein the pulley mount is configured to move along a length of the cable guide when the threaded portion receives a rotational force.

Regarding claim 15, Marshall discloses a threaded in a single pulley but does not disclose the threaded portion extends between two pulleys of the plurality of pulleys, and wherein the two pulleys are attached to the pulley mount.

Regarding claims 14, 18, and 19, Marshall and Carriere do not disclose a sensor system that is regulated through a control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./              Examiner, Art Unit 3784                                                                                                                                                                                          
/ANDREW S LO/             Primary Examiner, Art Unit 3784